Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 3 TO CREDIT AGREEMENT

June 17, 2014

THIS AMENDMENT NO. 3 TO CREDIT AGREEMENT (this “Agreement”) is made as of
June 17, 2014, by and among BEASLEY MEZZANINE HOLDINGS, LLC (the “Borrower”),
the undersigned Lenders and GENERAL ELECTRIC CAPITAL CORPORATION, as
administrative agent and collateral agent for the Lenders (in such capacity, and
together with its successors and permitted assigns, the “Administrative Agent”).

WHEREAS, the Borrower, the Lenders, the L/C Issuers and the Administrative Agent
are party to that certain Credit Agreement dated as of August 9, 2012 (as
amended and in effect immediately prior to the effectiveness of this Agreement,
the “Credit Agreement”), providing, subject to the terms and conditions thereof,
for extensions of credit to be made by the Lenders to the Borrower.

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
to, among other things, modify the Applicable Margin with respect to the Term
Loans, reset the amortization of the Term Loan, extend the maturity of the Term
Loan and amend certain of the financial covenants; and

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Lenders have agreed to amend the Credit Agreement;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and subject to the terms and conditions hereof,
the parties hereto agree as follows:

1. Definitions; Section References. Except as otherwise defined in this
Agreement, terms defined in the Credit Agreement are used herein as defined
therein.

2. Amendments to Credit Agreement. Subject to the satisfaction of the conditions
precedent set forth in Section 4 of this Agreement, the Credit Agreement is
hereby amended as follows:

(a) Subsection 1.1 of the Credit Agreement is hereby amended by amending and
restating the definition of “Availability Restricted Payments Amount” in its
entirety as follows:

“Available Restricted Payments Amount” means, as of any date of determination,
(i) for the period from the Closing Date through December 31, 2012, $2,000,000,
(ii) for the Fiscal Year ending on December 31, 2013, $4,000,000, and (iii) for
each Fiscal Year thereafter, (x) if the Consolidated Total Debt Ratio as of the
last day of the most recently ended Fiscal Quarter for which financial
statements have been or were required to be delivered is less than 3.0:1.0,
$10,000,000, and (y) otherwise, $5,000,000 for each of the Fiscal Years ending
on December 31, 2014 and December 31, 2015 and $6,000,000 for each Fiscal Year
thereafter.

(b) Subsection 1.1 of the Credit Agreement is hereby amended by deleting the
date “April 3, 2013” in the definition of “Incremental Term Loan Amount” and
replacing it with “June 17, 2014”.

(c) Subsection 1.1 of the Credit Agreement is hereby amended by deleting the
date “August 9, 2017” in the definition of “Term Loan Maturity Date” and
replacing it with “August 9, 2019”.



--------------------------------------------------------------------------------

(d) Subsection 2.2 of the Credit Agreement is hereby amended by amending and
restating the pricing grid in the definition of “Applicable Margin” in the third
paragraph of subsection 2.2A thereof as follows:

 

Consolidated Total Debt Ratio

   Applicable Margin      Base
Rate Loan     LIBOR
Rate Loan  

Greater than or equal to 4.25:1.00

     3.75 %      4.75 % 

Greater than or equal to 3.75:1.00 but less than 4.25:1.00

     3.25 %      4.25 % 

Greater than or equal to 3.25:1.00 but less than 3.75:1.00

     2.75 %      3.75 % 

Greater than or equal to 2.75:1.00 but less than 3.25:1.00

     2.25 %      3.25 % 

Less than 2.75:1.00

     1.75 %      2.75 % 

(e) Subsection 2.4 of the Credit Agreement is hereby amended by amending and
restating the amortization schedule in clause (i) of subsection 2.4A in its
entirety as follows:

 

Date

   Scheduled Repayment of
Term Loans  

June 30, 2013

   $ 500,000   

September 30, 2013

   $ 1,375,000   

December 31, 2013

   $ 1,375,000   

March 31, 2014

   $ 1,375,000   

June 30, 2014

   $ 0   

September 30, 2014

   $ 1,278,125   

December 31, 2014

   $ 1,278,125   

March 31, 2015

   $ 1,278,125   

June 30, 2015

   $ 1,278,125   

September 30, 2015

   $ 1,278,125   

December 31, 2015

   $ 1,278,125   

March 31, 2016

   $ 1,278,125   

June 30, 2016

   $ 1,278,125   

September 30, 2016

   $ 1,917,188   

December 31, 2016

   $ 1,917,188   

March 31, 2017

   $ 1,917,188   

June 30, 2017

   $ 1,917,188   

September 30, 2017

   $ 1,917,188   

December 31, 2017

   $ 1,917,188   

March 31, 2018

   $ 1,917,188   

June 30, 2018

   $ 1,917,188   

September 30, 2018

   $ 2,556,250   

December 31, 2018

   $ 2,556,250   

March 31, 2019

   $ 2,556,250   

June 30, 2019

   $ 2,556,250   

August 9, 2019

   $ 66,462,496   

 

2



--------------------------------------------------------------------------------

(f) Subsection 2.4 of the Credit Agreement is hereby amended by (i) deleting the
percentage “25%” in clause (iii)(d)(ii)(A) of subsection 2.4B and replacing it
with “0%” and (ii) deleting clause (B) in clause (iii)(d)(ii) of subsection 2.4B
in its entirety.

(g) Subsection 3.1 of the Credit Agreement is hereby amended by deleting the
date “August 9, 2017” in clause (iii)(a) of subsection 3.1A and replacing it
with “August 9, 2019”.

(h) Subsection 6.11 of the Credit Agreement is hereby amended by deleting the
words “$5,000,000 at any time” in clause (ii) of subsection 6.11A and replacing
it with “(A) $7,500,000, if the Consolidated Total Debt Ratio as of the last day
of the most recently ended Fiscal Quarter for which financial statements have
been or were required to be delivered is less than 3.00:1.00, and (B) otherwise,
$5,000,000.”

(i) Subsection 7.6 of the Credit Agreement is hereby amended by amending and
restating the Maximum Consolidated Total Debt Ratio table in subsection 7.6B in
its entirety as follows:

 

Periods

   Maximum
Consolidated Total
Debt Ratio  

Closing Date – March 31, 2013

     5.25:1.00   

April 1, 2013 – December 31, 2013

     5.00:1.00   

January 1, 2014 – December 31, 2014

     4.50:1.00   

January 1, 2015 – June 30, 2015

     4.25:1.00   

July 1, 2015 – December 31, 2015

     4.00:1.00   

January 1, 2016 – December 31, 2016

     3.75:1.00   

January 1, 2017 – December 31, 2017

     3.25:1.00   

January 1, 2018 and thereafter

     3.00:1.00   

3. Waiver. With effect as of the Effective Date (as defined below), the
Administrative Agent, Lenders and L/C Issuers hereby waive compliance with the
requirements described in each parenthetical found in subsection (i) and
subsection (ii) of the second sentence of subsection 2.11A as such requirements
may pertain to the Effective Date Incremental Term Loans (as defined below).

 

3



--------------------------------------------------------------------------------

4. Conditions of Effectiveness. The effectiveness of this Agreement is subject
to the following conditions precedent (the first date on which such condition
precedents have been satisfied or waived being the “Effective Date”):

(a) The Administrative Agent shall have received each of the following:

(i) counterparts of this Agreement, duly executed by each Credit Party and each
Lender;

(ii) (x) a copy of the certificate of formation of the Borrower, certified by
the Secretary of State of Delaware as of a recent date, (y) a copy of the
limited liability company agreement of the Borrower (or a certification that
there have been no changes to the limited liability company agreement of the
Borrower previously delivered to the Administrative Agent) and (z) resolutions
of the sole member of the Borrower authorizing the execution, delivery and
performance of this Agreement, in each case, certified by a corporate secretary
or assistant secretary of the Borrower and in form, scope and substance
acceptable to the Administrative Agent;

(iii) a written opinion of Borrower’s counsel, in form, scope and substance
acceptable to the Administrative Agent;

(iv) payment in full, in immediately available funds, to the Administrative
Agent for the account of each Lender that executes and delivers a counterpart to
this Agreement (A) an amendment fee in an amount equal to 0.20% of (x) the sum
of such Lender’s Revolving Commitment and outstanding Term Loans immediately
prior to giving effect to this Agreement(with respect to each such Lender, such
Lender’s “Existing Hold”) less (y) the amount, if any, of such Lender’s Existing
Hold that is assigned in connection with this Agreement; and (B) an upfront fee
in an amount equal to 0.50% of the excess, if any, of (x) the sum of such
Lender’s Revolving Commitment and outstanding Term Loans immediately after
giving effect to this Agreement(including any (i) Incremental Term Loan
Commitments extended and (ii) Revolving Commitments and outstanding Term Loans
assumed in connection with this Agreement) over (y) such Lender’s Existing Hold;

(v) payment in full, in immediately available funds in an amount equal to
$1,250,000 as a prepayment of the Revolving Loans under the Credit Agreement, to
the Administrative Agent for the account and the ratable benefit of each Lender
holding outstanding Revolving Commitments immediately prior to giving effect to
the Amendment (it being understood and agreed that for all purposes under the
Credit Agreement such payment shall be treated as a prepayment under subsection
2.4B and shall be accompanied by any amounts payable under subsection 2.6D);

(vi) payment of all fees due and payable to the Administrative Agent under that
certain engagement letter duly executed and delivered by the Borrower on or
prior to the date hereof in favor of the Administrative Agent and GE Capital
Markets, Inc.; and

 

4



--------------------------------------------------------------------------------

(vii) a copy of an Incremental Term Loan Assumption Agreement from each
Incremental Term Loan Lender making Incremental Term Loans on the Effective
Date, duly executed by such Incremental Term Loan Lender and the Borrower.

(b) The Borrower shall have received not less than $5,750,000 in gross cash
proceeds from the funding of Incremental Term Loans (the “Effective Date
Incremental Term Loans”).

5. Representations and Warranties of the Credit Parties. Each Credit Party
hereby represents and warrants as of the date hereof as follows:

(a) This Agreement and the Credit Agreement as amended hereby constitute the
legally valid and binding obligations of such Credit Party, enforceable against
such Credit Party in accordance with their respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

(b) Both before and after giving effect to this Agreement and the Incremental
Term Loans to be made on the Effective Date, no Event of Default or Potential
Event of Default has occurred and is continuing.

(c) Both before and after giving effect to this Agreement and the Incremental
Term Loans to be made on the Effective Date, the representations and warranties
contained in the Credit Agreement and in the other Loan Documents are true,
correct and complete in all material respects (or, if such representation or
warranty is qualified by “material” or “Material Adverse Effect”, in all
respects) on and as of the date hereof to the same extent as though made on and
as of the date hereof, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties were true, correct and complete in all material respects (or, if such
representation or warranty is qualified by “material” or “Material Adverse
Effect”, in all respects) on and as of such earlier date (or previously waived
in accordance with the Credit Agreement).

6. Ratification and Reaffirmation. Each Credit Party hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, and each grant of security interests and liens in favor of
Administrative Agent, any Lender or any other Secured Party, as the case may be,
under each Loan Document, including, without limitation, with respect to the
Incremental Term Loans made on the Effective Date, (ii) agrees and acknowledges
that the Liens in favor of Administrative Agent and the Secured Parties under
each Loan Document constitute valid, binding, enforceable and perfected first
priority liens and security interests (subject only to Permitted Liens) securing
the Obligations (including, without limitation, all principal and interest with
respect to the Incremental Term Loans made on the Effective Date) and are not
subject to avoidance, disallowance or subordination pursuant to any applicable
law, (iii) agrees and acknowledges the Obligations constitute legal, valid and
binding obligations of such Credit Party and that (x) no offsets, defenses or
counterclaims to the Obligations or any other causes of action with respect to
the Obligations or the Loan Documents exist and (y) no portion of the
Obligations is subject to avoidance, disallowance, reduction or subordination
pursuant to any applicable law, (iv) agrees that such ratification and
reaffirmation is not a condition to the continued effectiveness of the Loan
Documents, and (v) agrees that neither such ratification and reaffirmation, nor
Administrative Agent’s nor any Lender’s solicitation of such ratification and
reaffirmation, constitutes a course of dealing giving rise to any obligation or
condition requiring a similar or any other ratification or reaffirmation from
each party to the Credit Agreement with respect to any subsequent modifications,
consent or waiver with respect to the Credit Agreement or other Loan Documents.
Each Credit Party acknowledges and agrees that any of the Loan Documents to
which it is a party or otherwise bound shall continue in full force and effect
and that all of its obligations

 

5



--------------------------------------------------------------------------------

thereunder shall be valid and enforceable and shall not be impaired or limited
by the execution or effectiveness of this Agreement. The Credit Agreement and
each other Loan Document is in all respects hereby ratified and confirmed. This
Agreement shall constitute a “Loan Document” for purposes of the Credit
Agreement.

7. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

(b) Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

8. Costs and Expenses of the Administrative Agent. The Borrower shall pay on
demand all actual and reasonable, documented, out-of-pocket costs and expenses
of the Administrative Agent and all reasonable, out-of-pocket and documented
fees, expenses and disbursements of counsel to the Administrative Agent in
connection with the negotiation, preparation and execution of this Agreement and
any document, instrument or agreement delivered pursuant to this Agreement, to
the extent required pursuant to subsection 10.2 of the Credit Agreement.

9. Governing Law. This Agreement shall be governed by, and shall be construed in
accordance with the internal laws of the State of New York, without regard to
conflicts of laws principles.

10. Limited Effect. This Agreement relates only to the specific matters
expressly covered herein, shall not be considered to be a waiver of any rights,
claims or remedies any Lender may have under the Credit Agreement or under any
other Loan Document (except as expressly set forth herein) or under applicable
law, and shall not be considered to create a course of dealing or to otherwise
obligate in any respect any Lender to execute similar or other amendments or
grant any waivers under the same or similar or other circumstances in the
future.

11. Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

12. Counterparts. This Agreement may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

BEASLEY MEZZANINE HOLDINGS, LLC,

as Borrower

By  

/s/ B. Caroline Beasley

Name:   B. Caroline Beasley Title:   Vice President, Chief Financial Officer,
Secretary and Treasury BEASLEY BROADCAST GROUP, INC., BEASLEY FM ACQUISITION
CORP., BEASLEY AP HOLDINGS, LLC, BEASLEY BA HOLDINGS, LLC, WCHZ LICENSE, LLC,
WGOR LICENSE, LLC,

WWNN LICENSE, LLC,

as Credit Parties

By  

/s/ B. Caroline Beasley

Name:   B. Caroline Beasley Title:   Vice President, Chief Financial Officer,
Secretary and Treasury BEASLEY BROADCASTING OF NEVADA, LLC,

KJUL LICENSE, LLC,

as Credit Parties

By  

/s/ B. Caroline Beasley

Name:   B. Caroline Beasley Title:   Manager

 

Signature page to Amendment No. 3 to Credit Agreement

(Beasley Mezzanine Holdings, LLC)



--------------------------------------------------------------------------------

BEASLEY BROADCASTING OF SOUTHWEST FLORIDA, INC.,

BEASLEY RADIO, INC.,

as Credit Parties

By  

/s/ B. Caroline Beasley

Name:   B. Caroline Beasley Title:   Secretary BEASLEY-REED ACQUISITION
PARTNERSHIP, KDWN LICENSE LIMITED PARTNERSHIP, WAEC LICENSE LIMITED PARTNERSHIP,
WAZZ LICENSE LIMITED PARTNERSHIP, WDAS LICENSE LIMITED PARTNERSHIP, WFLB LICENSE
LIMITED PARTNERSHIP, WIKS LICENSE LIMITED PARTNERSHIP, WJBX LICENSE LIMITED
PARTNERSHIP, WKIS LICENSE LIMITED PARTNERSHIP, WKML LICENSE LIMITED PARTNERSHIP,
WMGV LICENSE LIMITED PARTNERSHIP, WNCT LICENSE LIMITED PARTNERSHIP, WPOW LICENSE
LIMITED PARTNERSHIP, WRXK LICENSE LIMITED PARTNERSHIP, WSFL LICENSE LIMITED
PARTNERSHIP, WTMR LICENSE LIMITED PARTNERSHIP, WWDB LICENSE LIMITED PARTNERSHIP,
WXNR LICENSE LIMITED PARTNERSHIP,

WXTU LICENSE LIMITED PARTNERSHIP,

as Credit Parties

By: BEASLEY FM ACQUISITION CORP., a general partner of each of the foregoing By
 

/s/ B. Caroline Beasley

Name:   B. Caroline Beasley Title:   Vice President, Chief Financial Officer,
Secretary and Treasury

 

Signature page to Amendment No. 3 to Credit Agreement

(Beasley Mezzanine Holdings, LLC)



--------------------------------------------------------------------------------

WJPT LICENSE LIMITED PARTNERSHIP, as a Credit Party By: BEASLEY RADIO, INC., as
general partner By  

/s/ B. Caroline Beasley

Name:   B. Caroline Beasley Title:   Secretary

WQAM LICENSE LIMITED PARTNERSHIP,

as a Credit Party

By: BEASLEY-REED ACQUISITION PARTNERSHIP, as general partner By: BEASLEY FM
ACQUISITION CORP., as general partner By  

/s/ B. Caroline Beasley

Name:   B. Caroline Beasley Title:   Vice President, Chief Financial Officer,
Secretary and Treasury

WXKB LICENSE LIMITED PARTNERSHIP,

as a Credit Party

By: BEASLEY BROADCASTING OF SOUTHWEST FLORIDA, INC., as general partner By  

/s/ B. Caroline Beasley

Name:   B. Caroline Beasley Title:   Secretary

 

Signature page to Amendment No. 3 to Credit Agreement

(Beasley Mezzanine Holdings, LLC)



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender and as Administrative Agent By
 

/s/ Nirmal B. Bivek

Name:   Nirmal B. Bivek Title:   Duly Authorized Signatory

 

Signature page to Amendment No. 3 to Credit Agreement

(Beasley Mezzanine Holdings, LLC)



--------------------------------------------------------------------------------

GE CAPITAL BANK, as a Lender By  

/s/ Woodrow Broaders Jr.

Name:   Woodrow Broaders Jr. Title:   Duly Authorized Signatory FLORIDA
COMMUNITY BANK N.A., as a Lender By  

/s/ Leeann Kirwin-Klimek

Name:   Leeann Kirwin-Klimek Title:   Vice President BANK UNITED N.A., as a
Lender By  

/s/ Charles J. Klenk

Name:   Charles J. Klenk Title:   Senior Vice President WEBSTER BANK, as a
Lender By  

/s/ Robert E. Meditz

Name:   Robert E. Meditz Title:   Vice President WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender By  

/s/ Teddy Koch

Name:   Teddy Koch Title:   Assistant Vice President BRANCH BANKING AND TRUST
COMPANY, as a Lender By  

/s/ Darren Gersch

Name:   Darren Gersch Title:   Market President

 

Signature page to Amendment No. 3 to Credit Agreement

(Beasley Mezzanine Holdings, LLC)



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By  

/s/ Garrett Komjathy

Name:   Garrett Komjathy Title:   Senior Vice President

 

Signature page to Amendment No. 3 to Credit Agreement

(Beasley Mezzanine Holdings, LLC)